DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: Claim 7 recites the purification process according to Claim 1 5, this appears to be a typo, and appears, in comparison to the language ins claim 6 to mean the purification process according to Claim 1. Clarification is required.

112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
	Such claim limitations are: 
Claim 16:
means for removing at least some solid contaminants from the feedstock; the instant specification does not provide clear guidance on structure to meet this limitation, paragraph [0039] indicates a magnetic filter 141 for removing solids that can be magnetically extracted, and pre-filter unit 136 and filtration unit 140 are preferably low-pressure, microbic, carbon catalytic filters, and paragraph [0028] indicates filtration units 40, and prefilter unit 36 to reduce particulate matter, the claim will be examined using these limitations or equivalents thereof;
means for delivering the feedstock to the first vessel; instant specification states various means, including gravity feed or with a pump [0027] the claim will be examined using these limitations or equivalents thereof;
means for heating the feedstock in the first vessel; the instant specification indicates in  [0031] conventional water heating elements, multiple heating elements, and secondary heaters, the claim will be examined using these limitations or equivalents thereof;
means for delivering the first portion of the liquid to the downstream vessels; [0034] via shared intervessel pipe, [0028] treated liquid can be pumped, the claim will be examined using these limitations or equivalents thereof;
means
means for removing a second portion of the liquid from the first downstream vessel; the instant specification does not provide clear guidance on structure to meet this limitation
means for deriving a treated portion of the liquid from the second portion; the instant specification does not provide clear guidance on how to meet this limitation

Claim 18: 
means for delivering the second portion of the liquid to at least a second downstream vessel, [0034] via shared intervessel pipe, [0028] treated liquid can be pumped, the claim will be examined using these limitations or equivalents thereof;
means for heating the second portion of the liquid in the second downstream vessel while the second portion is under a pressure greater than atmospheric pressure to yield a more purified third portion of the liquid, instant specification [0031] conventional water heating elements; the claim will be examined using these limitations or equivalents thereof;
means for removing the third portion of the liquid from the second downstream vessel, whereby the treated portion is also derived from the third portion. [0034] via shared intervessel pipe, [0028] treated liquid can be pumped; the claim will be examined using these limitations or equivalents thereof; 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16:
means for removing a second portion of the liquid from the first downstream vessel; the instant specification does not provide clear guidance on how to meet this limitation, no association between the structure and the function can be found in the specification.
means for deriving a treated portion of the liquid from the second portion; the instant specification does not provide clear guidance on how to meet this limitation, no association between the structure and the function can be found in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16:
means for removing a second portion of the liquid from the first downstream vessel; the instant specification does not provide clear guidance on structure to meet this limitation, no association between the structure and the function can be found in the specification.
means for deriving a treated portion of the liquid from the second portion; the instant specification does not provide clear guidance on how to meet this limitation, no association between the structure and the function can be found in the specification.
Claim 16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 13-15, 17-22, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Freydina (US PG Pub 2006/0157422), in view of Lutzer (US PG Pub 2004/0161363), in view of Zuback (US PG Pub 2007/0284251).
With respect to claims 1 and 16, Freydina teaches a system and method for providing treated water to a point of use (abstract), including removing at least a portion of any undesired species ([0010-0012]) a purification process for treating a feedstock containing a liquid and contaminants (from a water source such as municipal water, well water, brackish water, and water containing foulants (abstract)) to remove the contaminants therefrom ([0018]), a system comprising a pressurized reservoir system ([0010]), the reservoir system can comprise a plurality of vessels and various components ([0044]), providing a system comprising a series of vessels, water from point of entry is connected to a first zone of reservoir system 12, which can be fluidly connected to a water distribution system that supplies treated water to a point of use 18, the water treatment system can have an electrodeionization device that purifies or treats water by removing contaminants,  to produce water that is introduced into reservoir 12 in a second zone ([0058]), that include a first vessel and a plurality of downstream vessels that are fluidically downstream from the first vessel (reservoir system can have two or more zones, wherein each zone is defined by a corresponding separate vessel [0058]), the system can include a water distribution system with any arrangement of pipes, valves, etc. to provide water from reservoir system 12 to one or several points of use or to any component of the water treatment system ([0048]), and controller 22 controls and adjusts operating parameters depending on operating conditions  the series of vessels being fluidically connected to each other so that the first vessel can be selectively fluidically connected in fluidic series to any one or more of the downstream vessels ([0055-0056]); reservoir system 12 stores or accumulates water from point of entry 14, delivering the feedstock to the first vessel ([0044-; in some embodiments, reservoir system 12 has a heat exchanger for heating or cooling the fluid, for example a heating coil, heating the feedstock in the first vessel while the feedstock ([0044]), reservoir 12 can be pressurized with a pressure that is above atmospheric pressure under a pressure greater than atmospheric pressure ([0043]), heating the first portion of the liquid in the first downstream vessel while the first portion is under a pressure greater than atmospheric pressure;; the reservoir system can have two or more zones, wherein each zone is defined by a corresponding separate vessel [0058], the system can include a water distribution system with any arrangement of pipes, valves, etc. to provide water from reservoir system 12 to one or several points of use or to any component of the water treatment system ([0048]), delivering the first portion of the liquid to a first of the downstream vessels; removing the second portion of the liquid from the first downstream vessel; and deriving a treated portion of the liquid from the second portion, the system can permit the selective delivery of water having a specific or predetermined water quality to a specific point of use (Freydina [0065]). Freydina is silent on heating the liquid in the vessel under pressure to yield a more purified portion of the liquid, and removing at least some solid contaminants from the feedstock.
Freydina teaches the operation of the system can be optimized ([0051]) and a pretreatment system can remove a portion of undesirable species ([0052]), can purify the water so that it is suitable for human consumption (Freydina [0046]), and can comprise any apparatus or device that removes or at least renders inactive any microorganisms such as bacteria present ([0052]), examples of such devices include ones that utilize ozone, actinic radiation, or other means to essentially disinfect the fluids ([0052]).
Lutzer teaches an apparatus and method for thermally sterilizing or pasteurizing fluids, especially water, for destroying microbiological contaminants ([0001]), including a pressure vessel with a heater ([0006]),  and method including pressurizing the liquid to an elevated pressure above normal atmospheric pressure, heating the liquid to a sufficiently high sterilizing treatment temperature ([0007]), yielding a more purified portion of the liquid.
It would have been obvious to one of ordinary skill in the art to incorporate the thermal treatment of Lutzer into the system of Freydina, in order to purify the water so that it is suitable for human consumption (Freydina [0046]), and to remove or at least render inactive any microorganisms such as bacteria present and essentially disinfect the fluids (Freydina [0052]).
Zuback teaches systems and methods to provide treated water suitable for an intended use, having one or more properties or characteristics tailored to satisfy a particular purpose ([0020]), and can convert or otherwise render non-potable water suitable for agricultural use, livestock, poultry, and/or human consumption ([0019]) or commercial, industrial, or residential use ([0021]), from brackish water, seawater, water containing high concentrations of dissolved solids or salts, or other water with toxicity considerations ([0026]), the objective being to treat or remove one or more objectionable species, or at least reduce the concentration to an acceptable level ([0022]), the system can comprise pretreatment and post-treatment unit operations, and a pretreatment subsystem may comprise one or a plurality of filters that separate or remove at least a portion of any suspended solids or particulate matters, including for example, microfilters or sedimentary based systems ([0027]) removing at least some solid contaminants from the feedstock, the system can comprise at least one separation unit operation, or separation apparatus that selectively removes or more species from the water ([0034]), the system can include one or more storage systems, such as reservoirs, tanks, wells, or other vessels and containers, and may further facilitate providing treated water having desired characteristics ([0036]), some embodiments contemplate a staged treatment scheme, where a plurality of first and second apparatuses can be used to provide treated water to one or more points of use, some embodiments may involve serial, or parallel, or combinations to provide treated water at a rate or a plurality of rates, 
It would have been obvious to one or ordinary skill in the art to incorporate the pretreatment removal of solids and particulate matter of Zuback into the taught system in order to remove particulate material that would damage downstream unit operations (Zuback [0027]).
Alternatively, with respect to delivering the first portion of the liquid to a first of the downstream vessels; heating the first portion of the liquid in the first downstream vessel while the first portion is under a pressure greater than atmospheric pressure to yield a more purified second portion of the liquid; removing the second portion of the liquid from the first downstream vessel; and deriving a treated portion of the liquid from the second portion, Zuback teaches the system can comprise at least one separation unit operation, or separation apparatus that selectively removes or more species from the water ([0034]), the system can include one or more storage systems, such as reservoirs, tanks, wells, or other vessels and containers, and may further facilitate providing treated water having desired characteristics ([0036]), some embodiments contemplate a staged treatment scheme, where a plurality of first and second apparatuses can be used to provide treated water to one or more points of use, some embodiments may involve serial, or parallel, or combinations to provide treated water at a rate or a plurality of rates, wherein each of the one or more treated water streams have one or more desired characteristics ([0037]), for example, treated water from separation apparatus 304 can be combined with treated water from separation apparatus 306 to provide a treated water stream having desired properties or characteristics ([0059], Fig. 3). It would have been obvious to one of ordinary skill in the art to combine the pressurized thermal treatment of Lutzer as the pretreatment of Freydina in order to 
With respect to Claim 2 and 17, the purification process according to Claim 1 is taught above. Freydina teaches reservoir system 12 can have several vessels (Freydina [0044]) and that treated water is introduced into a second zone of the reservoir system, and can further comprise a heat exchanger for heating or cooling the fluid, to perform desirable functions or avoid undesirable consequences ([0044]), collecting the treated portion of the liquid in a first tank and transferring some of the treated portion to a second tank where the liquid is cooled. 
With respect to Claim 3 and 18, the purification process according to Claim 1 is taught above. The above combination teaches the treatment system can comprise at least two vessels ( Freydina [0047]), Zuback teaches the use of a plurality of treatment apparatuses used in serial, parallel, or combinations ([0037]), delivering the second portion of the liquid to at least a second of the downstream vessels, and removing the third portion of the liquid from the second downstream vessel, whereby the treated portion is also derived from the third portion ([0059] Fig. 3), Lutzer teaches heating the liquid while under a pressure greater than atmospheric pressure to yield a more purified third portion of the liquid ([0011]). It would have been obvious to one or ordinary skill in the art to include subsequent treatment vessels and steps to provide one or more treated streams with one or more desired characteristics, at a rate or plurality of rates (Zuback [0037]), and to permit the selective delivery of water having a specific or predetermined water quality to a specific point of use (Freydina [0065]).
With respect to Claim 4 and 19, the purification process according to Claim 3 is taught above. The above combination teaches the treatment system can comprise at least two vessels (Freydina [0047]), Zuback teaches the use of a plurality of treatment apparatuses used in serial, parallel, or  collecting the treated portion of the liquid in a first tank and transferring some of the treated portion to a second tank where the liquid is cooled. 
With respect to Claim 5 and 20, the purification process according to Claim 1 is taught above. Lutzer teaches the pressures in the first vessel and the first downstream vessel are sufficiently high to inhibit boiling and control evaporation of the liquid ([0011]). 
With respect to Claims 6 and 7, and 21 and 22, the purification process according to Claim 1 is taught above. Freydina teaches the system can deliver water having specific or predetermined quality, for example a shower that does not require a higher quality water ([0065]), or a faucet ([0049]), or provide irrigating, commercial or industrial water ([0064]), Zuback teaches providing irrigation water and/or potable water ([0024]) water suitable for irrigation [0040], potable and/or bathing ([0059]), the treated portion of the liquid is potable water, the treated portion of the liquid is nonpotable water. 
With respect to Claim 8, the purification process according to Claim 1 is taught above. Freydina teaches a water distribution system may comprise any arrangement of pipes, valves, tees, pumps, and manifolds to provide water to one or any other component of the system ([0048]), and the treatment vessels can be fluidly isolated by conduits and valves so that a first vessel can be removed from service, for example, maintenance or cleaning (0047]), altering the process to bypass the first downstream vessel and instead deliver the first portion of the liquid to a second downstream vessel. 
With respect to Claim 13 and 27, the purification process according to Claim 1 is taught above. Freydina teaches the water typically contains dissolved salts or ionic or ionizable species including sodium, chloride, calcium ions, magnesium ions, carbonates, sulfates or other insoluble or semi-soluble species or dissolved gases, such as silica and carbon dioxide. Moreover, the water can contain additives, the contaminants are chosen from the group consisting of elements of the periodic table, salt and other naturally-occurring and synthetic inorganic compounds, oils, fatty acids and other naturally-occurring and synthetic organic compounds, volatile compounds, radioactive particles, bacteria, viruses, microbes, and parasites. 
With respect to Claim 14 and 28, the purification process according to Claim 1 is taught above. MPEP 2144.04 V. states a fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results, satisfying the limitation the process is performed within a mobile system having wheels for transporting the mobile system to different geographic sites (alternatively, see rejection below). 
With respect to Claim 15 and 29, the purification process according to Claim 1 is taught above. Freydina teaches a water source, such as municipal water, well water, brackish water and water containing foulants (abstract), Zuback teaches the water to be treated can comprise brackish water, and/or water containing high concentrations of dissolved solids or salts ([0026]), the feedstock is obtained from a source chosen from the group consisting of groundwater, flood water, surface water, wastewater, fracking water, seawater, brackish water, storm water, fertigation, and agriculture water. 

Claims 9 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Freydina (US PG Pub 2006/0157422), in view of Lutzer (US PG Pub 2004/0161363), in view of Zuback (US PG Pub 2007/0284251), in view of Burnham (US 5,997,812).
With respect to Claim 9 and 23, the purification process according to Claim 1 is taught above. Freydina teaches the operation of the system can be optimized ([0051]) and a pretreatment system can remove a portion of undesirable species ([0052]), can purify the water so that it is suitable for human consumption (Freydina [0046]), and can comprise any apparatus or device that removes or at least renders inactive any microorganisms such as bacteria present ([0052]), examples of such devices include ones that utilize ozone, actinic radiation, or other means to essentially disinfect the fluids ([0052]). Freydina is silent on using a magnetic filter to remove solids in the feedstock that can be magnetically extracted from the feedstock. 
Burnham teaches the disinfection of contaminated fluids by treating with a high-gauss magnet followed by UV radiation, magnetic treatment enhances the ability to separate hydrophobic contaminants from the fluid and the ability of that fluid to be disinfected, that a wide variety of fluids can be treated with these methods, including water to be made potable, industrial water, and other fluids (abstract), in an embodiment the method is directed to producing water form most any water supply, including water from lakes or rivers (C4/L36-48), the method removes iron or ferric materials (C4/L50-55]), and activates microorganisms such as eggs, cysts, ova, and spores, which germinate in response to the magnetic field, and so are less resistant to disinfection can be easily killed (C4/L59-67), and increase the hydrophobicity of components (C5/L1-5), comprising, at least, a magnetic filter to remove ferric and ferric complexes, collect additional contaminants made separable bye the magnetic using a magnetic filter to remove solids in the feedstock that can be magnetically extracted from the feedstock. 
It would have been obvious to one of skill in the art to incorporate the magnetic filter of Burnham into the taught system to enhance the ability to separate hydrophobic contaminants, and substantially decrease microorganism levels for a reduced need for biocides or other anti-bacterial or anti-fungal agents (abstract), and to provide an inexpensive way to produce large amounts of potable water in very short time and under nearly any working conditions (C4/L36-48).
Claims 9, 10, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Freydina (US PG Pub 2006/0157422), in view of Lutzer (US PG Pub 2004/0161363), in view of Zuback (US PG Pub 2007/0284251), in view of Hu (Comparative study of various magnetic nanoparticles for Cr(IV) removal.
With respect to Claims 9, 10, 23, and 24, Freydina teaches the operation of the system can be optimized ([0051]) and a pretreatment system can remove a portion of undesirable species ([0052]), can purify the water so that it is suitable for human consumption (Freydina [0046]), and can comprise any apparatus or device that removes or at least renders inactive any microorganisms such as bacteria present ([0052]), examples of such devices include ones that utilize ozone, actinic radiation, or other means to essentially disinfect the fluids ([0052]). Freydina is silent on using a magnetic filter to remove solids in the feedstock that can be magnetically extracted from the feedstock, and the magnetic filter removes chromium (IV) from the feedstock. 
Hu teaches magnetic nanoparticles for the removal of chromium (IV) from wastewater (abstract), and that is necessary to reduce chromium concentrations to an acceptable level before discharge, and recovery of chromium in wastewater is an attractive option for environmental and economic reasons (pate 249, col 2 first paragraph), magnetic separation is regarded as a rapid and effective technique for separating magnetic particles, with an advantage of eliminating harmful using a magnetic filter to remove solids in the feedstock that can be magnetically extracted from the feedstock, and the magnetic filter removes chromium (IV) from the feedstock.. 
It would have been obvious to one of ordinary skill in the art to incorporate the magnetic separation of Hu into the taught apparatus to reduce chromium concentrations to an acceptable level in a rapid, efficient, and simple fashion (Conclusion).

Claims 9, 11-12, and 23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Freydina (US PG Pub 2006/0157422), in view of Lutzer (US PG Pub 2004/0161363), in view of Zuback (US PG Pub 2007/0284251), in view of Christensen (US 4,769,130), in view of Burnham (US 5,997,812).
With respect to Claims 9, 11-12, and 23, 25-26, Freydina teaches the operation of the system can be optimized ([0051]) and a pretreatment system can remove a portion of undesirable species ([0052]), can purify the water so that it is suitable for human consumption (Freydina [0046]), and can comprise any apparatus or device that removes or at least renders inactive any microorganisms such as bacteria present ([0052]), examples of such devices include ones that utilize ozone, actinic radiation, or other means to essentially disinfect the fluids ([0052]). Freydina is silent on using a magnetic filter to remove solids in the feedstock that can be magnetically extracted from the feedstock. Christensen teaches a high gradient magnetic separator for filtering weakly magnetic particles from a fluid, applications include removal of contaminants from a slurry or water purification (C1/L10-23), using a magnetic filter to remove solids in the feedstock that can be magnetically extracted from the feedstock, and a high gradient low intensity separation has been described for the extraction of cells infected with malarial parasites the biological matter comprises mature malaria parasites (C2/L66-C3L9), such that the device is capable of trapping biological matter that contains a magnetic material, and useful magnetic materials include hard ferrites and magnetic alloys comprising cobalt and at least one rare earth metal such as samarium, the magnetic filter comprises a rare-earth magnet (C7/L4-10).
It would have been obvious to one of skill in the art to incorporate the magnetic filter of Christensen into the taught system in order to remove magnetic particles from the fluid (Christensen abstract), enhance the ability to separate hydrophobic contaminants, substantially decrease microorganism levels for a reduced need for biocides or other anti-bacterial or anti-fungal agents (Burnham abstract), and to provide an inexpensive way to produce large amounts of potable water in very short time and under nearly any working conditions (Burnham C4/L36-48).
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Freydina (US PG Pub 2006/0157422), in view of Lutzer (US PG Pub 2004/0161363), in view of Zuback (US PG Pub 2007/0284251), in view of Prince (US 6,027,642).
With respect to Claims 14 and 28, the purification process according to Claim 1, is taught above.  MPEP 2144.04 V. states a fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results, satisfying the limitation the process is performed within a mobile system having wheels for transporting the mobile system to different geographic sites. Alternatively, Prince teaches a mobile portable disinfection/filtration and hazardous chemical oxidizing system which filters particles and treats organic contaminants with ozone (abstract), and the water treatment system may be configured in a rapid deployment configuration or a stationary configuration that is easily converted between potable water treatment and ground or surface water remediation (col 2 lines 62-67), in rapid deployment mobile the process is performed within a mobile system having wheels for transporting the mobile system to different geographic sites. It would have been obvious to one of skill in the art to incorporate the portable mobile aspect of Prince into the taught to provide easy transport and allow for rapid deployment, useful in natural disasters such as earthquakes or floods where normal water supplies are disrupted (col3 lines 23-31). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777